NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

                 HAROLD D. SAVITZ,
                  Claimant-Appellant,

                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
               __________________________

                       2011-7174
               __________________________

   Appeal from the United States Court of Appeals for Vet-
erans Claims in Case No. 09-3842, Judge Alan G. Lance, Sr.
              ___________________________

               Decided: February 21, 2012
              ___________________________

   HAROLD D. SAVITZ, of Highland Park, Illinois, pro se.

    DANIEL RABINOWITZ, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee. With
him on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and MARTIN F.
HOCKEY, Assistant Director. Of counsel on the brief were
SAVITZ   v. DVA                                            2


DAVID J. BARRANS, Deputy Assistant General Counsel, and
AMANDA R. BLACKMON, Attorney, United States Veterans
Affairs, of Washington, DC.
               __________________________

 Before RADER, Chief Judge, NEWMAN AND PROST, Circuit
                        Judges.
NEWMAN, Circuit Judge.

    Mr. Harold D. Savitz appeals from the decision of the
United States Court of Appeals for Veterans Claims (the
Veterans Court) 1 affirming the decision of the Board of
Veterans’ Appeals denying his request for an effective date
earlier than August 7, 1992 for service connection for re-
siduals of frozen feet with nerve damage suffered as a
prisoner of war in World War II. We conclude that the
Veterans Court correctly interpreted the common law
mailbox rule, as a matter of law. Findings of fact and the
application of law to fact cannot be appealed to this court.
Thus the decision of the Veterans Court must be affirmed.

                        BACKGROUND

    Mr. Savitz served on active duty in the United States
Army, and during the winter of 1944-45 he was confined in
a German P.O.W. camp. Upon release from the Army in
December 1945, Mr. Savitz submitted to the Veterans
Administration (VA) a claim for service connection for
frozen feet and malnutrition. On April 30, 1946 the VA
denied the claim, informing him of his right to appeal the
decision to the Board of Veterans Appeals within one year.
Mr. Savitz states that in July 1946 he sent a letter indicat-
ing disagreement and intent to appeal that decision. The VA

    1     Savitz v. Shinseki, No. 09-3842 (Vet. App. Apr. 20,
2011).
3                                               SAVITZ   v. DVA


has no record of receiving such a letter. Over the course of
the next forty-six years, Mr. Savitz had contacts with vari-
ous components of the VA on matters unrelated to his claim
for injury due to frozen feet, although he states that there
were continuing disabling effects.

     On August 7, 1992 Mr. Savitz asked to reopen the claim
for service connection for residuals of frozen feet and possi-
ble peripheral neuropathy. The VA granted service connec-
tion in April 1993 and assigned an effective date of August
7, 1992. In 1996 Mr. Savitz requested an earlier effective
date. He stated that he had sent a timely letter to the VA in
July 1946, seeking to appeal the April 30, 1946 decision. He
states that this 1946 letter served as a Notice of Disagree-
ment with the 1946 decision and that the 1946 decision
therefore never became final. The Regional Office denied
the claim in 1997. Following a series of appeals and re-
mands, in 2005 the Board of Veterans Appeals denied Mr.
Savitz’s request for an earlier effective date. The Veterans
Court affirmed that decision in 2007. This Court remanded,
stating:

    Because neither the Board nor the Veterans Court
    has addressed the issue of whether Mr. Savitz’s evi-
    dence satisfies the common law mailbox rule and
    thus creates a presumption that his notice of dis-
    agreement was received by the VA in 1946, we re-
    verse the decision of the Veterans Court and
    remand for further proceedings under the proper
    standard. Because application of the mailbox rule
    will likely require a factual determination as to the
    evidence of mailing in 1946, the Veterans Court
    may find it necessary to remand to the Board for
    new factual findings as to whether Mr. Savitz has
    made a sufficient showing to be entitled to the bene-
    fit of the common law mailbox rule.
SAVITZ   v. DVA                                              4




Savitz v. Peake, 519 F.3d 1312, 1315-16 (Fed. Cir. 2008). On
further remand from the Veterans Court in 2009, the Board
of Veterans Appeals recognized that:

    [T]he Federal Circuit determined that the common
    law “mailbox rule” would be applicable to this case if
    the Veteran could prove that he deposited the notice
    of disagreement into an authorized mailbox or oth-
    erwise placed it into the hands of U.S. Postal Ser-
    vice officials. In essence, if he could establish that
    he mailed the document, it would be presumed that
    such document was received by VA shortly thereaf-
    ter.

Savitz, No. 98-00 121, op. at 10 (Bd. Vet. App. July 2, 2009).
 The Board reviewed the evidence of Mr. Savitz’ actions
after the April 1946 rating decision, and summarized that
the evidence supporting the Veteran included his own
testimony that he had sent a timely letter to the VA seeking
to appeal, and two typed draft letters. One of the drafts is
unsigned and undated and discusses the substance of his
appeal. The other draft is dated July 8, 1946, but is un-
signed and cuts off after three lines. Mr. Savitz also sub-
mitted a copy of a letter dated May 9, 1946 from a fellow
prisoner of war, Fred Raiford, to Mr. Savitz, and an accom-
panying envelope with a 1946 postmark. Mr. Raiford stated
in the letter that he exchanged shoes with Mr. Savitz while
they were prisoners of war in order to accommodate Mr.
Savitz’s swollen frozen feet.

     The Board found that these documents “appear authen-
tic in so far as they appear to have, in fact, been created by
the Veteran in 1946 with at least the initial intent of ap-
pealing the 1946 rating decision,” but that “accepting that
such documents are authentic does not automatically estab-
5                                               SAVITZ   v. DVA


lish that they were actually mailed at that time to the RO.
While the Veteran has asserted that was the case, the Board
notes that there is substantial reason to doubt his credibil-
ity on that fact.” The Board noted the forty-six year lapse
until the Veteran followed up in 1992. The Veteran stated
that he “just never got around to following up until 1992,”
but the Board found that “such an assertion is simply not
credible in light of the fact that he pursued several other
claims between 1948 and 1952, both to the RO and on
appeal to the Board.” The Board observed that the Veteran
testified at personal hearings at both the RO and the Board,
and at no time during the pursuit of any of these other
claims did he state that he had an appeal pending for frozen
feet. The Board also observed that when the veteran sought
to reopen this claim in 1992, he did not state that he had
appealed the 1946 denial. The Board concluded that the
Veteran did not mail the 1946 draft letter or otherwise place
it into the hands of the Postal Service within one year of the
1946 decision.

    The Veterans Court affirmed the Board’s decision. The
Veterans Court explained that the Board made a factual
determination that the appellant had not mailed a timely
letter disagreeing with the Board’s 1946 decision, and that
the Board’s finding was not clearly erroneous:

    While the appellant has some documentation that
    supports the inference that he considered appeal-
    ing the 1946 RO decision, none of the evidence di-
    rectly corroborates the appellant’s assertion that
    he actually mailed a timely NOD. Furthermore,
    the Board was not unreasonable in concluding that
    if the appellant had actually mailed his NOD in
    1946, then he would have raised the issue of the
    status of his appeal at some point in the correspon-
SAVITZ   v. DVA                                              6


    dence on the other claims he pursued over the next
    several years.

Savitz, No. 09-3842, op. at 2. Mr. Savitz again appeals to
this court, arguing that the Veterans Court, in affirming the
decision of the Board, misinterpreted the common law
mailbox rule as a matter of law.

                         DISCUSSION

    On appeal from the Veterans Court, we give plenary re-
view to questions of law, but absent a constitutional issue,
we have no authority to review factual determinations or
challenges to the application of a law or regulation to facts.
38 U.S.C. §7292.

     In Rios v. Nicholson, 490 F.3d 928 (Fed. Cir. 2007), this
court held that “if a letter properly directed is proven to
have been either put into the post office or delivered to the
postman, it is presumed, from the known course of business
in the post office department, that it reached its destination
at the regular time, and was received by the person to whom
it was addressed.” Id. at 931 (quoting Rosenthal v. Walker,
111 U.S. 185, 193 (1884)). The court explained that the
common law mailbox rule “only comes into play . . . when
the Veterans Court alleges that it never received the peti-
tioner’s NOA [Notice of Appeal]. In such a scenario, the
common law mailbox rule may be utilized by the petitioner
to presume receipt upon a showing that he placed a properly
addressed and stamped NOA in the USPS within sufficient
time for it to have been received by the Court within the . . .
filing period.” Id. at 932.

   Upon this court’s remand for consideration of the pre-
sumption of the common law mailbox rule, Savitz v. Peake,
519 F.3d at 1315-16, and the Veterans Court’s further
7                                               SAVITZ   v. DVA


remand to the Board, the Board found that Mr. Savitz did
not write to the VA within one year after the April 1946
decision. The Veterans Court affirmed this finding. Al-
though Mr. Savitz states that the Board and in turn the
Veterans Court erred in their weighing of the evidence, we
do not have jurisdiction to review this factual determina-
tion. See 38 U.S.C. §7292(d)(2); Savitz v. Peake, 519 F.3d at
1316 (“Although Mr. Savitz has requested that we make an
independent determination that his evidence is sufficient to
create a presumption of receipt under the mailbox rule, that
is a factual determination that is not within our jurisdiction
to make.”).

    The Veterans Court and the Board fulfilled their obliga-
tions on remand. Applying the statutory standard of re-
view, the decision of the Veterans Court is affirmed.

    Each party shall bear its costs.

                    AFFIRMED